Mr. Chief Justice Cartter
delivered the opinion of the Court:
The proofs in reference to the defendant in this case are that he was irrational when under the influence of liquor. In the case of insanity it would be perfectly competent to prove the idiosyncracies of the insane person. Why not when reduced to the condition of temporary inebriety?
Aa to the point taken that the plaintiff in this action is a bona fide holder and stands in a different positibn from the payee of the note, the Court cannot perceive the distinction. These notes were condemned by the law and had no virtue even in the hands of an endorsee without notice of their origin.
What would have been the proof if this man Steers had been in court instead of the plaintiff? We would then have presented this case. The defendant, á member of Congress, a member of the bar, and a. man in reputable standing is reduced on a festal occasion to inebriety so as to deprive him of all reason and judgment. He is seen going through the streets in this condition at two o’clock in the morning, and that is the last heard of him until the next day, when three gamblers are found in possession of his notes to the amount of $4,000.
' It has been argued that the law presumes these notes were given for a valid consideration. But that presumption may be rebutted by the circumstances of the case, and the evidence in this case, if it goes no further, goes far enough 4o put the plaintiff upon explanation. The fact that none has been given goes to show the true consideration of this transaction and justifies the conclusion that the notes were given for a gambling consideration.
The judgment is affirmed.